Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed March 3, 2022 in reply to the First Office Action on the Merits mailed December 7, 2021. Claims 1 and 6 have been amended; and no claims have been canceled or newly added. Claims 2, 3, and 11 have been withdrawn. Claims 1, 4-10, and 12-20 are under examination.
Withdrawal of Prior Objection - Abstract
The abstract has been satisfactorily amended. Therefore, the objection to the abstract presented in the First Office Action on the Merits mailed December 7, 2021 is hereby withdrawn. 
Withdrawal of Prior Claim Objections
Claim 1 has been satisfactorily amended. Therefore, the objection to claim 1 presented in the First Office Action on the Merits mailed December 7, 2021 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
The claims have been satisfactorily amended to address previously raised indefiniteness issues. Therefore, the 35 USC 112(b) rejection presented in the First Office Action on the Merits mailed December 7, 2021 is hereby withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cagle et al. (U.S. Patent No. 5,149,694), in view of Puris et al. (Pharm Res. 2020; 37:88; published online May 6, 2020) and Anonymous (Alcon Laboratories, Inc. [online]; 2012; i.e. “Alcon”).
Applicant Claims
Applicant’s elected subject matter is directed to a method of treating an infection caused by gram-negative bacteria in a mammalian eye comprising administering to the eye no more than twice per day an ophthalmic composition comprising i) a tobramycin-histidine “complex”, and ii) dexamethasone; wherein the concentrations of i) and ii) are e.g. 0.3-5 wt% and 0.02-0.15 wt%, respectively, and wherein the gram-negative bacteria can be resistant to penicillin.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Cagle et al. disclose a method of treating an infection in a human (i.e. mammalian) eye comprising administering to the eye e.g. twice per day an ophthalmic composition comprising i) an effective amount of tobramycin, and ii) dexamethasone; wherein the concentrations of i) and ii) are e.g. 0.3 wt% and 0.1 wt%, respectively. 
Puris et al. disclose that the L-type amino acid transporter 1 (LAT1), which normally functions to transport essential amino acid substrates across biological barriers, including histidine, can be utilized to improve drug delivery across the same biological barriers, and in particular that an amino acid ester-acyclovir prodrug (i.e. an acyclovir-amino acid “complex”) consisting of acyclovir conjugated to an essential amino acid substrate of LAT1, facilitates the permeation/transport of acyclovir across the cornea for improved ocular drug delivery, and a higher concentration of acyclovir being 
Alcon discloses that 0.3 wt% tobramycin is effective against a wide-variety of gram-negative and gram-positive ophthalmic pathogens, including those that are resistant to penicillin and even some that are resistant to gentamicin.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Cagle et al. do not explicitly disclose that the tobramycin is in the form of a tobramycin-histidine “complex” and that the infection being treated is caused by a gram-negative pathogen or a penicillin-resistant pathogen. These deficiencies are cured by the teachings of Puris et al. and Alcon.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Cagle et al., Puris et al. and Alcon, outlined supra, to devise Applicant’s claimed method. 
Cagle et al. disclose a method of treating an infection in a human (i.e. mammalian) eye comprising administering to the eye e.g. twice per day an ophthalmic composition comprising i) an effective amount of tobramycin, and ii) dexamethasone; wherein the concentrations of i) and ii) are e.g. 0.3 wt% and 0.1 wt%, respectively. Since anyone of ordinary skill in the art would know that the corneal epithelium limits drug absorption from the lacrimal fluid into the anterior chamber after eye drop administration; and since Puris et al. disclose that the L-type amino acid transporter 1 et al. composition and method, and to thus administer the resulting composition to the eye to treat an infection caused by gram-negative pathogens and/or penicillin-resistant pathogens, with the reasonable expectation that the resulting method will successfully treat the said infection, and would do so more effectively that administering the same amount of free (i.e. un-complexed) tobramycin.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .
Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “acyclovir and tobramycin have drastically different structures”, that “one cannot presume, without extensive experimentation, that any molecule which may bind to LAT1 via, e.g., the inclusion of a histidine element, is suitable for use…such that LAT1 remains free enough to perform its intended natural function”, that “Puris does not teach or suggest that the use of any molecule having a component…capable of binding to LAT1 results in a detectable increase in the uptake, retention, or both, of the molecule in the corneal cells…as clearly the characteristics and structure of the chosen molecule as a whole are critical to feasibility and efficacy of such a drug”, that “the complex cited by the Office as being disclosed by Puris is quite different in form from the complex of the present claims” which requires water, and that “such complexes in water would not form covalent bonds but involve other interactions such as hydrogel bonding”, and thus that “a demonstration of acyclovir prodrugs utilizing LAT1 would not teach tobramycin + histidine complexes as effective” and “one would not be taught, based upon the teachings of Puris, or further, the combination of the teachings of Cagle and Puris, to form the formulation of claim 1 and expect obvious success in treating an infection…in a mammalian eye”. 
The Examiner, however, would like to point out the following:

2. In stark contrast to Applicant’s assertion, there is nothing critical or essential about acyclovir. Puris is not limited to acyclovir, and never states that their method only works with acyclovir. Rather, acyclovir was selected effectively at random to illustrate the broader phenomenon, i.e. that the transport of a rather big, bulky drug, that normally may not easily traverse the corneal epithelial barrier, can be significantly improved via the LAT1-histidine system, simply by binding the drug to histidine to form a histidine-drug complex. Acyclovir was selected to illustrate the phenomenon because it is a big, bulky drug, not because of some key, critical structural features unique only to acyclovir that are required for the process to work. It is histidine, not the acyclovir, that binds the LAT1 receptor. Again, acyclovir is simply along for the ride. Tobramycin, like acyclovir, is similarly a rather big, bulky drug, and Applicant has provided no hard evidence whatsoever proving or even casting doubt that tobramycin transport across the corneal epithelial barrier cannot be improved just as well by attaching the tobramycin to histidine. Nor has Applicant furnished any specific details as far as what key structural 
3. In contrast to Applicant’s assertions, the complexing agent is histidine, not water or some additional, unspecified element other than histidine. Further, the claims are not limited to the manner of complexation, e.g. via covalent bond or hydrogen bond. Rather, one of ordinary skill in the art would understand that regardless of the specific manner in which the histidine-drug complex is bound together, the intended outcome relies on histidine binding to the LAT1 receptor and the receptor performing its normal function of transporting histidine, and the attached drug, whether attached via covalent or hydrogen bond, will go along for the ride just the same. Applicant has furnished no hard evidence to the contrary. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Obviousness-Type Double Patenting
It is noted that related U.S. Patent Application Nos. 17/327,701 and 17/516,670 have both recently been allowed, and the issue fee paid, but a U.S. Patent No. has not yet been assigned to these cases. The claims from these allowed cases are not patentably distinct from the instant claims, and Applicant may be required to file a terminal disclaimer with respect to the U.S. Patents for these related cases before the present case is allowed if the claims in the present case remain not patentably distinct.
Further, it is noted that Applicant has also filed U.S. Patent Application No. 17/516,624, which has not yet been assigned for examination in the merits. However, the claims of this case at the present time are also not patentably distinct from the instant claims. A terminal disclaimer may be required here as well.  
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVID BROWE/Primary Examiner, Art Unit 1617